Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022, has been entered.
 
Status of Claims
Claims 1-6, 8-12, and 14-22 were previously pending and subject to a Final Office Action having a notification date of June 24, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on August 24, 2022 (the “Amendment”) amending claims 1, 2, 6, 15, 16, 18-20, and 22; canceling claim 21; and adding new claim 23 which resulted in an Advisory Action dated September 6, 2022, indicating non-entry of the Amendment.  Applicant then filed the RCE on September 20, 2022, requesting entry of the Amendment.  The present non-final Office Action addresses pending claims 1-6, 8-12, 14-20, 22, and 23 in the Amendment.



Response to Arguments
Applicant’s arguments with respect to the objections to the claims and claim rejections under 35 USC 103 set forth in the Final Office Action have been fully considered and are persuasive. These objections and rejections have therefore been withdrawn.
However, some of the claims continue to be rejected under 35 USC 103 as necessitated by the Amendment and all of the claims continue to be rejected on the grounds of non-statutory double patenting.

Response to Applicant’s Arguments Regarding Claim Rejections on the grounds of non-statutory Double Patenting
At pages 8-9 of the Amendment, Applicant request that the non-statutory Double Patenting be held in abeyance until an indication of allowable subject matter in the present application.  However, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  MPEP 804.  Therefore, the rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Applicant’s arguments are moot in view of the new grounds of rejection set forth herein, as necessitated by the Amendment.
		



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-12, 14-20, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, and 14-22 of copending Application No. 16/443,788 (“reference application”) in view of U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”).  For convenience, a claim chart comparing independent claim 1 of the present application and independent claim 1 and dependent claim 21 of the reference application is provided below:

Independent Claim 1 of the Present Application
Independent Claim 1 of the reference application (as of August 24, 2022)
1. Computing apparatus comprising a processor and storage storing code arranged to run on the processor, wherein the code is configured so as when run to perform operations of:
1. Computing apparatus comprising a processor and storage storing code arranged to run on the processor, wherein the code is configured so as when run to perform operations of:
outputting questions to a user via a user device, and receiving back responses to some of the questions from the user via the user device; 
outputting questions to a user via a user device, and receiving back responses to some of the questions from the user via the user device; 
over time, controlling the outputting of the questions so as to output the questions with a different value associated with each item of a plurality of items of metadata, wherein the items of metadata comprise at least one of a time or a location at which a question was output to the user via the user device;
over time, controlling the outputting of the questions so as to output the questions with a different value associated with each item of a plurality of items of metadata, wherein the items of metadata comprise a physical condition of the user
determining a probability distribution of an unanswered question of the questions; and
determining a probability distribution of an unanswered question of the questions; and
training a machine learning algorithm to learn a value of each of the items of metadata which optimizes a reward function based on the determined probability distribution, and based thereon selecting at least one of a time or location at which to output a subsequent question, wherein the reward function comprise a distance between the probability distribution of the unanswered questions and a probability distribution based on an answered question of the questions.
training a machine learning algorithm to learn a value of each of the items of metadata which optimizes a reward function based on the determined probability distribution, and based thereon selecting a circumstance when the user is exhibiting a particular physical condition to output a subsequent question.

Claim 21:
The apparatus according to claim 1, wherein the reward function comprises a distance between the probability distribution of the unanswered question and a probability distribution based on an answered question of the questions.




Thus, independent claim 1 of the present application and independent claim 1 of the reference application are the same except for the following (also underlined above):  
1) Independent claim 1 of the present application recites “wherein the items of metadata comprise at least one of a time or a location at which a question was output to the user via the user device” whereas in contrast independent claim 1 of the reference application recites “wherein the one or more items of metadata comprise one or more physical conditions of the user”;
2) Independent claim 1 of the present application recites “selecting at least one of a time or location at which to output a subsequent question” whereas in contrast independent claim 1 of the reference application recites “selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.”

Regarding items 1) and 2) above, George teaches that it was known in the in the field of adaptive content (which can be questions per at least [0027]) generation to deliver content in early stages of the session or throughout the session at certain time instants ([0063]) and in response to user progress at the right time to improve user progress ([0075]) and to score/log the effectiveness of content items and the manner of presenting the content and feed the logs back into an interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness.  Accordingly, as part of such training, the content/questions are delivered to the user device under different circumstances of different times which would be fed back into the interactive computing platform as metadata values to identify times that results in improved effectiveness/user performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the metadata of independent claim 1 of the reference application to have included a time at which a question was output to the user via the user device as taught by George to identify times that results in improved effectiveness/user performance and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the Examiner acknowledges that [0088] of the present application discloses how the generative model can predict probabilities of predicted responses to questions, the Examiner cannot identify any portion of the original disclosure supporting the limitation of training an ML algorithm to learn the metadata item values which optimizes a reward function based on the probability distribution of the predicted response as now recited in claims 19 and 20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”) in view of U.S. Patent App. Pub. No. 2014/0188901 to Grauman et al. (“Grauman”)
Regarding claim 1, George discloses computing apparatus (interactive computing platform 105 in Figure 1) comprising a processor and storage storing code arranged to run on the processor (Figure 8 and [0088]-[0097] discuss how the invention can be implemented via processors, storage, and code), wherein the code is configured so as when run to perform operations of: 
outputting questions to a user via a user device ([0063] discusses delivering content items to an end user device, where the content items can be questions per [0018] and [0027]), and receiving back responses to some of the questions from the user via the user device ([0064] and [0027] note that responses are received which would be from the user device); 
over time, controlling the outputting of the questions so as to output the questions a different value associated with each item of a plurality of items of metadata, wherein the items of metadata comprise at least one of a time or a location at which a question was output to the user via the user device ([0063] notes how the content customization module can deliver content in early stages of the session or throughout the session at certain time instants while [0075] discusses how content can be delivered in response to user progress at the right time to improve user progress; also [0079]-[0081] discuss how the effectiveness of content items and the manner of presenting the content items are scored/logged and the logs are fed back into the interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness; accordingly, as part of such training, the content/questions would be delivered to the user device under different circumstances of different times which would be fed back into the interactive computing platform as metadata values to identify times that results in improved effectiveness/user performance); 
...
training a machine learning algorithm to learn a value of each of the items of metadata which optimizes a reward function ([0079]-[0080] discuss how the neural network includes weights (values) between nodes of the network, where the nodes represent various content item parameters (items of metadata, which would include the time metadata as noted above); the weights are fine-tuned by a training process based on the effectiveness of the customized content items for other users at a similar stage and a probability value can be determined that a customized interactive content item may be effective for improving user performance; the weights/probability values of the various parameters/metadata are thus learned in some manner to optimize the effectiveness/user performance/reward function; also [0044] discusses how content items (which are at least partially defined by their timing metadata as noted above) can be weighted/valued in association with different possible characteristics that can be determined so as to determine user characteristics/conditions which can be based on the effectiveness of the content per [0081])..., and based thereon selecting at least one of a time or location at which to output a subsequent question ([0081] note that the neural network is used to select new interactive content items while [0075] notes that the appropriate content can be provided to the user at the right time to improve user progress; as [0020] notes that a customized interactive item is defined by the content and the manner of displaying the content which would be the time as noted above, then the time would be selected to output the one or more subsequent questions).
However, George appears to be silent regarding determining a probability distribution of a predicted response of an unanswered question of the questions, where training of the machine learning algorithm is based on the determined probability distribution.
Nevertheless, Grauman teaches that it was known in the interactive content art to identify content of interest for a user via asking the user questions regarding content, receiving back responses to the questions, and refining the questions over time based on the feedback to generate a series of such questions that will most efficiently narrow down the relevant items in a database so that the user of a client device finds his/her target (referring to the imagined content of the user of client device) in few iterations ([0016] and [0039]).  Specifically, Grauman teaches optimizing/training a model for identifying a next pivot question for presenting to a user based on an estimated likelihood/probability of each of a number of possible user responses to an unanswered question ([0055]-[0056]).  This arrangement advantageously allows the interactive search to become more efficient over time thereby reducing the system's selection time as well as the user's feedback effort ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a probability distribution of an unanswered question of the questions such that training of the machine learning algorithm is based on the determined probability distribution in the system of George as taught by Grauman to advantageously allow the interactive computing platform of George to become more efficient over time thereby reducing the system's selection time as well as the user's feedback effort and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the George/Grauman combination as discussed above in relation to claim 19.


Allowable Subject Matter
Claims 1-6, 8-12, 14-18, and 22 would be allowed if the non-statutory double patenting rejection is overcome.  Now canceled dependent claim 21 was indicated as reciting allowable subject matter at page 23 of the Final Office Action.  Because the limitations of now canceled dependent claim 21 have been incorporated into independent claim 1, then the reasons for allowable subject matter in claims 1-6, 8-12, 14-18, and 22 are the same as those for now canceled dependent claim 21.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and if the non-statutory double patenting rejection is overcome).  Reasons for allowable subject matter in claim 23 are the same as those for claims 1-6, 8-12, 14-18, and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686